TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00122-CV



                                    In re Donald Gene Blanton


                    ORIGINAL PROCEEDING FROM KAUFMAN COUNTY



                              M E M O R AN D U M O P I N I O N


                Relator Donald Gene Blanton filed a petition for writ of mandamus directed to

the State Bar of Texas. However, we may issue writs of mandamus only against a district judge or

county judge sitting in our district, or to enforce our jurisdiction, none of which are implicated here.

See Tex. Const. art. V, § 6; Tex. Gov’t Code § 22.221(b). The petition for writ of mandamus is

dismissed for want of jurisdiction. See Tex. R. App. P. 52.8(a).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: March 7, 2014